DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2020 has been entered.
 
Response to Amendments
The amendments filed 02/24/2020 have been entered. Claims 1-3, 5-16, and 18-20 remain pending in the application. 
Applicants arguments, with respect to the claim objections have fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 01/02/2020, have been withdrawn.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-3, 5-16, and 19-20 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 12/08/2020 has been withdrawn. 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 03/04/2021 have been fully considered but are not persuasive. 

	In particular, at least representative Claim 1 has been amended to recite, at least in part: 
wherein said constructing step further comprises assigning predefined scores to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models with lower scores for lower rounds, and 
wherein the model elimination process is a tournament selection process that eliminates models from being combined with other models.

The applicant argues that the applied art does not teach the above claim language. 
However, this newly amended claim language has not been previously presented and thus the applicant’s arguments regarding such language are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 recite, at least in part: 
“wherein the comparison results are obtained…” 
The phrase “the comparison results” lack antecedent basis. It appears that this issues comes from the deletion of such language in the preceding limitations where “comparison results” where replaced with “output results.” 
Claim 19 further recites: 
A system, comprising: 
a computer, having a processor and a memory, configured to: 
form model pairs from a model ensemble that includes a plurality of models;
compare the model pairs in pairwise model comparisons based on sets of output results produced by the model pairs by providing  only two of the sets of output results to a user at any given time; and
construct a combination model from at least one of the model pairs based on the output results, 
wherein the comparison results are obtained by comparing the model pairs based on sets of output results produced by the model pairs using user-generated set-based feedback limited to only the two of the sets of output results provided to the user at any given time wherein the combination model is constructed further based on assigning predefined scores to each of the plurality of models included in the ensemble based on wins and Page 6 of 16losses occurring in a model elimination process applied to the plurality of models with lower scores for lower rounds, and 
wherein the model elimination process is a tournament selection process that eliminates models from being combined with other models.

The phrase “sets of output results” (See emphasized portion above) is indefinite because it is unclear if the second instance of “sets of output results” is the same as or 
It appears that this second instance should instead recite “…by comparing the model pairs based on the sets of output results produced by the model pairs…” 
Claim 16 is rejected due to its dependency on Claim 15.
Claim 20 is rejected due to its dependency on Claim 19. 
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 depends on Claim 1. 
Claim 1, as amended, recites, at least in part: 
“Wherein the model elimination process is a tournament selection process that eliminates models from being combined with other models.”
Claim 6, in turn, recites: 
a schedule of pairwise model comparisons whereby only the winners of each of the pairwise model comparisons are further compared.”
	Claim 6 does NOT further limit claim 1. As understood by the examiner, Claim 1’s recitation of “wherein the model elimination process is a tournament selection process that eliminates models from being combined with other models” is and understood to be “a schedule of pairwise model comparisons whereby only the winners of each of the pairwise model comparisons are further compared.” That is, a person of ordinary skill in the art would readily infer that merely claiming a “tournament selection process” as is claimed in Claim 1 fully encompasses and indeed is the same subject matter Claim 6. 
	In other words, think of the NCAA March Madness Tournament Bracket. Upon considering such a bracket, a person of ordinary skill would readily conclude that such tournament bracket indeed is a schedule of pairwise model comparisons whereby only the winners of each of the pairwise model comparisons are further compared. 
Thus, claim 6 does NOT further limit Claim 1, and therefore a rejection under 112(d) is appropriate. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	
Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers) in view of Centeno et al. (“Extracting Reputation with Knock-Out Tournament-Based Pairwise Elicitation in Complex Social Networks”, NPL 2013) and further in view of Salter (“En Garde! Tournament Asymmetry and Disincentive effects in International Fencing Competitions”, NPL 2010). 
With respect to Claim 1, Talbot teaches forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of models (Pg. 1285 Figure 1.  Col. 2 "The EnsembleMatrix interface consist contains an entry for each classifier that the user has imported to explore." By having multiple models and presenting them side-by-side the computer is forming model pairs.  Pg. 1286 "EnsembleMatrix provides two basic mechanisms for users to explore combinations of the classifiers".). 
Talbot also teaches comparing the model pairs…based on sets of output results by the model pairs produced by the model pairs… (Pg. 1285 Figure 1.  Col. 2 "The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore." Pg. 1286 "EnsembleMatrix provides two basic mechanisms for users to explore combinations of the classifiers". The examiner notes that Figure 1 shows the “output results” of each model when applied to a certain dataset (i.e. the Caltech_101 dataset). Figure 1 showing the results of models pairs as applied to the Caltech 101 data set teaches “comparing the model pairs…based on sets of output results by the model pairs produced by the model pairs...”). 
Talbot further teaches constructing, by the computer, a combination model from at least one of the model pairs based on the output results (Pg. 1286 "Partitioning the class space separates the data instances into two subsets, allowing the user to develop classifiers specialized for each subset. To specify a partition, the user selects a vertical line on a matrix…By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the learning combination...Linear Combinations there are two ways in which users can manipulate the linear combination of Component Classifiers. First, EnsembleMatrix provides a simple 2D interpolation control, the linear combination widget in the upper right. The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates. Wachspress contain two important properties: at the vertices of the polygon the weight is one for the classifier at that vertex and zero for all other classifier[s], and at the center the classifiers all have the same weight." The user interactively choosing which classifier acts upon a specific subset and then constructing a linear combination of component classifiers based on these user manipulations teaches constructing, by the computer, a combination model from at least one of the model pairs based on the output results.).  

Talbot does not appear to explicitly disclose …in pairwise model comparisons…
Talbot does not appear to explicitly disclose …by providing only two of the sets of output results to a user at any given time…
Talbot, further, does not to explicitly disclose “…wherein said comparing step is performed using user-generated set-based feedback limited to the only two groups of comparison results provided to the user at any given time.” 
Centeno, however, does teach …in pairwise model comparisons…(Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8). The examiner notes that using the models of Talbot (i.e. a plurality of machine learning models) as the objects in Centeno’s disclosed knockout tournament (i.e. comparing two objects) teaches “in a pairwise model comparison” because using the models of Talbot as objects in Centeno’s tournament would lead to a predictable result; namely a knockout tournament with the objects being machine learning models.).
	Centeno also teaches … by providing only two of the sets of output results to a user at any given time … (Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8).).
…wherein said comparing step is performed using user-generated set-based feedback limited to only the two of the sets of output results provided to the user at any given time (Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8). The examiner notes that asking users for their opinions (e.g. by partial ordering) teaches “user-generated set-based feedback” and because, from algorithm 1, a user is asked to only compare two objects at a time, Centeno further teaches “limited to only the two of the sets of output results provided to the user at any given time.” ).

	Centeno further teaches wherein the model elimination process is a tournament selection process that eliminates models from being combined with other models…models…models…models (Centeno Pg. 168 Section 2.2 Knock-out Tournaments. “The concept of a tournament is very often used in a variety of situations in human societies…Tournaments consist of rounds during which several matches take From a voting theory perspective, a knock-out tournament could be seen as a sequential elimination voting protocol with pairwise elimination.” The examiner notes that it would have been obvious to use Centeno’s Knock-out tournament with the “individuals” being “models” because this amount to a simple substitution of components and using Centeno’s Knock-out tournament with the plurality of models as taught by Talbot would produce a predictable result, namely a knock-out tournament with ML models.). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning models and combination of models as taught by Talbot modified with the knock-out style Tournament as taught by Centeno because this would allow for a more accurate and “personalized” model, suited for a particular user, thus improving the user’s experience (Centeno Pg. 167, Section 2.1). 
	The combination of Talbot and Centeno, however, do not appear to explicitly disclose: 
wherein said constructing step further comprises assigning predefined scores to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models with lower scores for lower rounds

wherein said constructing step further comprises assigning predefined scores to each of the plurality of … included in the ensemble based on wins and losses occurring in a … elimination process applied to the plurality of … with lower scores for lower rounds (Salter, in general discusses Tournament Theory, and specific discusses how scoring works in fencing competitions. Pg. 2 “Tournament theory examines how agents behave when they are rewarded based on ordinal rather than cardinal performance. In other words, the defining factor for receiving compensation is an agent’s output relative to his or her peer group, not the agent’s output in absolute terms.” Pg. 10 “Direct elimination is conducted in a typical tournament-bracket style…The winner advances to the next round and the loser is eliminated from the tournament…” Pg. 20 “The points awarded for each finishing position are fixed before the tournament even begins and are awarded based on relative performance…The FIE [international fencing federation] decides how many points are awarded to each position; in one structure, the first place finisher is awarded 64 points and each subsequent finisher receives points scaled down by a power of two…” The examiner notes that the “points awarded” which are fixed, teaches “assigning predefined score to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models” and the examiner notes that “each subsequent finisher receives points scaled down by a power of two” teaches “lower scores for lower rounds.”). 
Talbot is considered an analogous art as Talbot is reasonably pertinent to the problem faced by the instant invention (See MPEP 2141.01(a)(I)) of receiving feedback from a user in regards to a plurality of machine learning models.

The Salter reference is considered an analogous art as Salter is reasonably pertinent to the problem faced by the instant invention of scoring for tournament style elimination. Further, as disclosed by Centeno, the knock-out style tournament “…is commonly used in sport competitions.” 
Because the applied art are analogous, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Model combination and tournament style model elimination as taught by the combination of Talbot and Centeno modified with the predefined scores and lower scores for lower rounds as taught by Salter because giving models predefined scores based on the wins and losses within a particular tournament would allow the system to measure a particular models variability. That is, by being able to measure a particular models variability, the system can determine how consistent a particular model is and thus gain, at least in part, an understanding into the absolute accuracy or preference of a particular model. Going further, just because a particular model lost against another model in one specific round of a tournament does not necessarily mean it will always lose; that model just lost in this particular circumstance. 
Being able to measure variability and consistency would, predictably, lead to an overall better (e.g. more accurate) model (Salter Pg. 20-22).

With respect to Claim 2, the combination of Talbot, Centeno, and Salter teaches where said comparing step comprises: displaying, at any given time, only two of the sets of output results for the model pairs to the user (Talbot Pg. 1285 Figure 1. "Both the component classifier and the ensemble classifier view visually represent a classifier as a graphical heat-map of its confusion matrix. A confusion matrix presents classification results by plotting data instances in a grid where the column is an instance's predicted class and the row an instance's true class." Displaying classification results in this manner teaches display set of output results for the model pairs to a user.). 
The combination of Talbot, Centeno, and Salter also teaches receiving an indication from the user of which of the sets of output results provides best results for an intended purpose (Talbot As described on Pg. 1286 the indication from a user of which sets of output results provides the best result is done through at least interactively partitioning a dataset. By selecting which classifiers are responsible for classifying a particular subset, the user has indicated that a particular classifier and/or group of classifiers is the best for the intended purpose of classifying a particular subset of data.). 

With respect to Claim 10, the combination of Talbot, Centeno, and Salter teaches wherein the plurality of models are machine learning models (Talbot Pg. 1283-1284 "…we instead place emphasis on taking a holistic perspective provided by a set of model selected from the model space. By supplying a visual summary that’s spans multiple classifier, we help users understand the models' various complimentary properties. This experience and other insights gained in this process can provide users with ideas and methods for combining the multiple classifiers in order to build a model that is vastly superior to any of its components.").

With respect to Claim 12, the combination of Talbot, Centeno, and Salter teaches wherein the combination model is a subject matter classifier(Talbot Pg. 1285 Pg. 1. Pg. 1287 Col. 2 “In the second part, we trained participants to use EnsembleMatrix, using data from a handwritten digit classification task. This classic task had participants explore 4 different classifiers in an effort to build an ensemble classifier that recognized the images of the handwritten digits.” The examiner notes that the combination of the 4 classifiers to create one ensemble classifier teaches the claimed “subject matter classifier”. The subject matter classifier in this case is the final ensemble classifier that was constructed.). 

With respect to Claim 19, Talbot teaches a computer, having a processor and a memory, configured to: form model pairs from a model ensemble that includes a plurality of models (Pg. 1285 Figure 1.  Col. 2 "The EnsembleMatrix interface consist of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore." By having multiple models and presenting them side-by-side the computer is forming model pairs.  Pg. 1286 "EnsembleMatrix provides two basic mechanisms for users to explore combinations of the classifiers".). 
compare the model pairs…based on sets of output results by the model pairs produced by the model pairs… (Pg. 1285 Figure 1.  Col. 2 "The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore." Pg. 1286 "EnsembleMatrix provides two basic mechanisms for users to explore combinations of the classifiers". The examiner notes that Figure 1 shows the “output results” of each model when applied to a certain dataset (i.e. the Caltech_101 dataset). Figure 1 showing the results of models pairs as applied to the Caltech 101 data set teaches “comparing the model pairs…based on sets of output results by the model pairs produced by the model pairs...”). 
Talbot further teaches construct a combination model from at least one of the model pairs based on the output results (Pg. 1286 "Partitioning the class space separates the data instances into two subsets, allowing the user to develop classifiers specialized for each subset. To specify a partition, the user selects a vertical line on a matrix…By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the learning combination...Linear Combinations there are two ways in which users can manipulate the linear combination of Component Classifiers. First, EnsembleMatrix provides a simple 2D interpolation control, the linear combination widget in the upper right. The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon using Wachspress coordinates. Wachspress contain two important properties: at the vertices of the polygon the weight is one for the classifier at The user interactively choosing which classifier acts upon a specific subset and then constructing a linear combination of component classifiers based on these user manipulations teaches constructing, by the computer, a combination model from at least one of the model pairs based on the output results.).  

Talbot does not appear to explicitly disclose …in pairwise model comparisons…
Talbot does not appear to explicitly disclose …by providing only two of the sets of output results to a user at any given time…
Talbot, further, does not to explicitly disclose “…wherein the comparison results are obtained by comparing the model pairs based on sets of output results produced by the model pairs using user-generated set-based feedback limited to only the two of the sets of output results provided to the user at any given time.” 
Centeno, however, does teach …in pairwise model comparisons…(Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results The examiner notes that using the models of Talbot (i.e. a plurality of machine learning models) as the objects in Centeno’s disclosed knockout tournament (i.e. comparing two objects) teaches “in a pairwise model comparison” because using the models of Talbot as objects in Centeno’s tournament would lead to a predictable result; namely a knockout tournament with the objects being machine learning models.).
	Centeno also teaches … by providing only two of the sets of output results to a user at any given time … (Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8).).

	Centeno also teaches …wherein the comparison results are obtained by comparing the model pairs based on sets of output results produced by the model pairs using user-generated set-based feedback limited to only the two of the sets of output results provided to the user at any given time (Centeno Pg. 169 directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8). The examiner notes that asking users for their opinions (e.g. by partial ordering) teaches “user-generated set-based feedback” and because, from algorithm 1, a user is asked to only compare two objects at a time, Centeno further teaches “limited to only the two of the sets of output results provided to the user at any given time.” ).
Centeno further teaches wherein the model elimination process is a tournament selection process that eliminates models from being combined with other models (Centeno Pg. 168 Section 2.2 Knock-out Tournaments. “The concept of a tournament is very often used in a variety of situations in human societies…Tournaments consist of rounds during which several matches take place, and the results of those matches determine the individuals that get through to the next round, and so on, until there is a winner. In this paper, we found on …knockout tournament. This model is commonly used in some sports competitions…From a voting theory perspective, a knock-out tournament could be seen as a sequential elimination voting protocol with pairwise elimination.” The examiner notes that it would have been obvious to use Centeno’s Knock-out tournament with the “individuals” being “models” because this amount to a simple substitution of components and using Centeno’s Knock-out tournament with the plurality of models as taught by Talbot would produce a predictable result, namely a knock-out tournament with ML models.). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning models and combination of models as taught by Talbot modified with the knock-out style Tournament as taught by Centeno because this would allow for a more accurate and “personalized” model, suited for a particular user, thus improving the user’s experience (Centeno Pg. 167, Section 2.1). 
	 
	The combination of Talbot and Centeno, however, do not appear to explicitly disclose: 
wherein the combination model is constructed further based on assigning predefined scores to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models with lower scores for lower rounds

Salter, however, does teach wherein the combination model is constructed further based on assigning predefined scores to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models with lower scores for lower rounds (Salter, in general discusses Tournament Theory, and specific discusses how scoring works in fencing competitions. Pg. 2 “Tournament theory examines how agents behave when they are rewarded based on ordinal rather than cardinal performance. In other words, the defining factor for receiving compensation is an agent’s output relative to his or her peer group, not the agent’s output in absolute terms.” Pg. 10 “Direct elimination is conducted in a typical tournament-bracket style…The winner advances to the next round and the loser is eliminated from the tournament…” Pg. 20 “The points awarded for each finishing position are fixed before the tournament even begins and are awarded based on relative performance…The FIE [international fencing federation] decides how many points are awarded to each position; in one structure, the first place finisher is awarded 64 points and each subsequent finisher receives points scaled down by a power of two…” The examiner notes that the “points awarded” which are fixed, teaches “assigning predefined score to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models” and the examiner notes that “each subsequent finisher receives points scaled down by a power of two” teaches “lower scores for lower rounds.”). 
Talbot is considered an analogous art as Talbot is reasonably pertinent to the problem faced by the instant invention (See MPEP 2141.01(a)(I)) of receiving feedback from a user in regards to a plurality of machine learning models.
Centeno is considered an analogous art as Centeno is reasonably pertinent to the problem faced by the instant invention of eliminating items using knockout style tournament selection

Because the applied art are analogous, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Model combination and tournament style model elimination as taught by the combination of Talbot and Centeno modified with the predefined scores and lower scores for lower rounds as taught by Salter because giving models predefined scores based on the wins and losses within a particular tournament would allow the system to measure a particular models variability. That is, by being able to measure a particular models variability, the system can determine how consistent a particular model is and thus gain, at least in part, an understanding into the absolute accuracy or preference of a particular model. Going further, just because a particular model lost against another model in one specific round of a tournament does not necessarily mean it will always lose; that model just lost in this particular circumstance. 
Being able to measure variability and consistency would, predictably, lead to an overall better (e.g. more accurate) model (Salter Pg. 20-22). 

Claims 3, 5-6, 9, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers) in view of Centeno et al. (“Extracting Reputation with Knock-Out Tournament-Based Pairwise Elicitation in Complex Social Networks”, NPL 2013) in view of Salter (“En Garde! Tournament Asymmetry and Disincentive effects in International Fencing Competitions”, NPL 2010) in view of Kirshenbaum (US 6,973,418).

	 With respect to Claim 3, the combination of Talbot, Centeno, and Salter teaches all of the limitations of Claim 1 as described above. 
The combination of Talbot, Centeno, and Salter further teach wherein said comparing step comprises receiving annotations generated by the user regarding the sets of output results produced by the model pairs (Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects…” The examiner notes that asking users for their opinions (i.e. partial orderings) teaches “receiving annotations generated by the user regarding the sets of output results produced by the models pairs.”). 
	The combination of Talbot, Centeno, and Salter however does not appear to explicitly disclose …and the method further comprises training, by the computer using the annotations, an automated machine learning process to reproduce the annotations for other model pairs. 
	Kirshenbaum also teaches the method further comprises training, by the computer using the annotations, an automated machine learning process to reproduce the annotations for other model pairs (Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences teaches “training, by the computer using the annotations, an automated machine learning process [i.e. preference model] to reproduce the annotations for other model pairs.”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of models as taught by the combination of Talbot, Centeno, and Salter modified with the annotations from users as taught by Kirshenbaum because this would allow a user to provide objective feedback on how a certain model is performing. Having objective feedback allows a system to more easily adapt a certain model and/or combination of models (Kirshenbaum Col. 6 Lines 39-48 and/or Kirshenbaum Col. 1 Lines 31-41). 

	With respect to Claim 5, the combination of Talbot, Centeno, and Kirshenbaum teach wherein the annotations comprise win annotations and loss annotations from a model pairing evaluation scheme applied to the model pairs (Kirshenbaum Col. 4 Lines 26-35 "…the candidate models from the population are evaluated using a fitness measure that penalizes the candidate models for disagreeing with the sample set of pair-wise preferences…The candidate models form the population are evaluated by examining the modeled pair-wise preferences of each candidate model over a subset of the alternatives and deriving a fitness measure which includes at least one criterion that penalizes a candidate model..." The examiner notes that a person of ordinary skill in the art would realize that if a particular candidate model has a higher fitness score then that particular candidate model is a “winner”. Vice versa it would similarly be obvious to a person of ordinary skill in the art that if a particular model has a lower fitness score then another candidate model that particular model would be a “loser.” In the alternative, Centeno also teaches “win” and “loss” annotations (See at least Algorithm 1).). 
	With respect to Claim 6, the combination of Talbot, Centeno, Salter, and Kirshenbaum teach wherein said comparing step further comprises constructing a schedule of pairwise model comparisons ( The examiner initially notes that, as described above, Claim 6 is properly rejected under 112(d) (See above). Regardless, Kirshenbaum Figure 5A and 5B. Further Col. 3 Lines 66 recites “the preference model is evolved using a fitness measure which is based on the sample set of pair-wise preferences obtained at step 76…” The examiner notes that the functionality of “evolving the model” and the fact that evolution happens based on the known models/preferences from the user teaches “constructing a schedule” as is required)… whereby only the winners of each of the pairwise model comparisons are further compared (Kirshenbaum Figs 5A 5B and corresponding description in Col. 4 show how a preference model is built. Looking at Fig. 5A and 5B, a pair of candidate models 100 and 110 are compared. Based on the values from the preferences (user-based) a new candidate model based on values is constructed (Figure 5C). By looking at the sequence from Figure 5A-5C it is obvious that only the winners (highest score) are combined (e.g. note in Figure 5B, for example, the construction of the final model (e.g. element 306) is the result of the comparison of ONLY the winner models (denoted by 
	As mentioned above, Claim 6 is rejected under 112(d). The examiner notes for clarity of record, that while Kirshenbaum is relied upon to teach Claim 6, the combination of Talbot, Centeno, and Salter, as applied to Claim 1, in the alternative, also teach Claim 6 (See Centeno Pg. 168 “Knock out Tournament” Full citation in Claim 1).  
	With respect to Claim 9, the combination of Talbot, Centeno, and Kirshenbaum teach wherein said constructing step further comprises configuring an automated algorithm to reproduce decisions made my by the user by training the automated algorithm with win annotations and loss annotations produced by the user for the models in the model pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences teaches “training the automated algorithm with win annotations and loss annotations produced by the user for the models in the model pairs”.). 

With respect to Claim 15, the combination of Talbot, Centeno, Salter and Kirshenbaum teach a non-transitory computer readable storage medium comprising a computer readable program for combing models, wherein the computer readable program when executed on a computer cause the computer to perform the steps of…  (Kirshenbaum Col. 6 Lines 52-66).
The combination of Talbot, Centeno, Salter and Kirshenbaum teach forming model pairs from a model ensemble that includes a plurality of models (Talbot Pg. 1285 Figure 1.  Col. 2 "The EnsembleMatrix interface consist of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore." By having multiple models and presenting them side-by-side the computer is forming model pairs.  Pg. 1286 "EnsembleMatrix provides two basic mechanisms for users to explore combinations of the classifiers".). 
comparing the model pairs…based on sets of output results by the model pairs produced by the model pairs… (Talbot Pg. 1285 Figure 1.  Col. 2 "The EnsembleMatrix interface consists of three basic sections: the Component Classifier view on the lower right, which contains an entry for each classifier that the user has imported to explore." Pg. 1286 "EnsembleMatrix provides two basic mechanisms for users to explore combinations of the classifiers". The examiner notes that Figure 1 shows the “output results” of each model when applied to a certain dataset (i.e. the Caltech_101 dataset). Figure 1 showing the results of models pairs as applied to the Caltech 101 data set teaches “comparing the model pairs…based on sets of output results by the model pairs produced by the model pairs...”). 
The combination of Talbot, Centeno, Salter and Kirshenbaum teach further teaches construct a combination model from at least one of the model pairs based on the output results (Talbot Pg. 1286 "Partitioning the class space separates the data instances into two subsets, allowing the user to develop classifiers specialized for each subset. To specify a partition, the user selects a vertical line on a matrix…By clicking on an on-diagonal quadrant users can select either the left or right subset and can continue refining just the classifier for that subset by further partitioning or by adjusting the learning combination...Linear Combinations there are two ways in which users can manipulate the linear combination of Component Classifiers. First, EnsembleMatrix provides a simple 2D interpolation control, the linear combination widget in the upper right. The user can interactively scrub inside this polygon to specify classifier weights. To make the appropriate mapping of position to weight, we parameterized the polygon The user interactively choosing which classifier acts upon a specific subset and then constructing a linear combination of component classifiers based on these user manipulations teaches constructing, by the computer, a combination model from at least one of the model pairs based on the output results.).  
The combination of Talbot, Centeno, Salter and Kirshenbaum teach …in pairwise model comparisons…(Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8). The examiner notes that using the models of Talbot (i.e. a plurality of machine learning models) as the objects in Centeno’s disclosed knockout tournament (i.e. comparing two objects) teaches “in a pairwise model comparison” because using the models of Talbot as objects in Centeno’s tournament would lead to a predictable result; namely a knockout tournament with the objects being machine learning models.).
	The combination of Talbot, Centeno, Salter and Kirshenbaum teach … by providing only two of the sets of output results to a user at any given time … (Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8).).

	The combination of Talbot, Centeno, Salter and Kirshenbaum teach …wherein the comparison results are obtained by comparing the model pairs based on sets of output results produced by the model pairs using user-generated set-based feedback limited to only the two of the sets of output results provided to the user at any given time (Centeno Pg. 169 “This iterative method is based on the concept of knock-out tournaments, allowing the user to ask directly other users for their opinions (partial orderings) about certain objects, in terms of qualitative opinions (match between two objects). In order to aggregate the opinions (result of matches) into a ranking, we use the iterative algorithm provided in [9], where scores are produced for each object, from the comparison between a subset of all possible pairs of objects. In layman’s words, we propose a solution for how a user can build a reasonably good reputation ranking by merging other user’s opinions.” Further the examiner notes Centeno’s Algorithm 1. Note especially, the “for loop” lines 4-11 and specifically that a user is presented with at most two results (e.g. Line 6) and the user specifically sends back a response (e.g. at least line 8). The examiner notes that asking users for their opinions (e.g. by partial ordering) teaches “user-generated set-based feedback” and because, from algorithm 1, a user is asked to only compare two objects at a time, Centeno further teaches “limited to only the two of the sets of output results provided to the user at any given time.” ).
	The combination of Talbot, Centeno, Salter and Kirshenbaum further teach wherein the model elimination process is a tournament selection process that eliminates models from being combined with other models (Centeno Pg. 168 Section 2.2 Knock-out Tournaments. “The concept of a tournament is very often used in a variety of situations in human societies…Tournaments consist of rounds during which several matches take place, and the results of those matches determine the individuals that get through to the next round, and so on, until there is a winner. In this paper, we found on …knockout tournament. This model is commonly used in some sports competitions…From a voting theory perspective, a knock-out tournament could be seen as a sequential elimination voting protocol with pairwise elimination.” The examiner notes that it would have been obvious to use Centeno’s Knock-out tournament with the “individuals” being “models” because this amount to a simple substitution of components and using Centeno’s Knock-out tournament with the plurality of models as taught by Talbot would produce a predictable result, namely a knock-out tournament with ML models.). 
The combination of Talbot, Centeno, Salter and Kirshenbaum Salter teaches wherein said constructing step further comprises assigning predefined score to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models with lower scores for lower rounds (Salter, in general discusses Tournament Theory, and specific discusses how scoring works in fencing competitions. Pg. 2 “Tournament theory examines how agents behave when they are rewarded based on ordinal rather than cardinal performance. In other words, the defining factor for receiving compensation is an agent’s output relative to his or her peer group, not the agent’s output in absolute terms.” Pg. 10 “Direct elimination is conducted in a typical tournament-bracket style…The winner advances to the next round and the loser is eliminated from the tournament…” Pg. 20 “The points awarded for each finishing position are fixed before the tournament even begins and are awarded based on relative performance…The FIE [international fencing federation] decides how many points are awarded to each position; in one structure, the first place finisher is awarded 64 points and each subsequent finisher receives points scaled down by a power of two…” The examiner notes that the “points awarded” which are fixed, teaches “assigning predefined score to each of the plurality of models included in the ensemble based on wins and losses occurring in a model elimination process applied to the plurality of models” and the examiner notes that “each subsequent finisher receives points scaled down by a power of two” teaches “lower scores for lower rounds.”). 
	 With respect to Claim 16, the combination of Talbot, Centeno, Salter, and Kirshenbaum teach wherein said comparing step comprises receiving the annotations generated by the user regarding the sets of output results produced by the model pairs (Kirshenbaum Col. 3 Lines 41-48 "The alternatives may be realized alternatives and a relative preference between two successive realized alternatives experienced by the appropriate decision-maker may be obtained…Alternatively, the appropriate decision-maker may be presented with the alternatives and a behavior of the decision-maker in response to the alternatives may be observed to obtained the sample set of pair-wise preferences."  The examiner notes that the preferences read on the annotations regarding the sets of outputs results produced by the model pairs.
	The combination of Talbot, Centeno, Salter, and Kirshenbaum also teaches and the method further comprises training, by the computer using the annotations, an automated machine learning process to reproduce the annotations for other model pairs (Kirshenbaum Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes."). 

With respect to Claim 20, the combination of Talbot, Centeno, Salter, and Kirshenbaum teaches wherein the computer is implemented as a server using a cloud computing configuration (Kirshenbaum Col.7 Lines 1-16 “The modeler or web-based service executing on one or more computer systems, possibly networked, or other types of devices with processing resources….”). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers) in view of Centeno et al. (“Extracting Reputation with Knock-Out Tournament-Based Pairwise Elicitation in Complex Social Networks”, NPL 2013) in view of Salter (“En Garde! Tournament Asymmetry and Disincentive effects in International Fencing Competitions”, NPL 2010) in view of Ferrucci et al. ("Building Watson: An Overivew of the DeepQA Project" NPL 2010). 
	
With respect to Claim 11, the combination of Talbot, Centeno, and Salter teach all of the limitations of Claim 1 as described above. 
The combination of Talbot, Centeno, and Salter, however, does not appear to explicitly disclose: 
providing, based on the combination model, at least one of (i) a search result responsive to a search query, (ii) a response responsive to a question query, and (iii) a classification of an object responsive to a classification query


Ferrucci, however, teaches providing, based on the combination model, at least one of (i) a search result responsive to a search query, (ii) a response responsive to a question query, and (iii) a classification of an object responsive to a classification query (Ferrucci Pg. 69 Figure 6 shows that an answer to a question is the result of Merging scores and combined models. Further Pg. 74 Col. 2 “Using intermediate models, the system process an ensemble of intermediate scores. Motivated by hierarchical techniques such as mixture of experts…and stacked generalization…, a metalearner is trained over this ensemble. This approach allows for iteratively enhancing the system with more sophisticated and deeper hierarchical models with retaining flexibility for robustness and experimentation as scorers are modified and added to the system. Watson’s metalearner uses multiple trained models to handle different question classes…”).
The Ferrucci reference is considered an analogous art as Ferrucci is reasonably pertinent to the problem faced by the instant invention of using multiple machine learning models.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple machine learning models and model elimination process as taught by the combination of Talbot, Centeno, and Salter modified with the question answering as taught by Ferrucci because using multiple models would add flexibility to the task of question and answering. 

 	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbot (EnsembleMatrix: Interactive Visualization to Support Machine Learning with Multiple Classifiers) in view of Centeno et al. (“Extracting Reputation with Knock-Out Tournament-Based Pairwise Elicitation in Complex Social Networks”, NPL 2013) in view of Salter (“En Garde! Tournament Asymmetry and Disincentive effects in International Fencing Competitions”, NPL 2010) in view of Leite et al. (“Selecting Classification Algorithms with active testing on Similar Datasets”, NPL 2012).

With respect to Claim 13, the combination of Talbot, Centeno, and Salter teaches all of the limitations of Claim 1 as discussed above. 
The combination of Talbot, Centeno, and Salter however does not explicitly disclose wherein said comparing step further comprises: computing a similarity measure between the model pairs based on one or more criterion. 
The combination of Talbot, Centeno, and Salter also does not explicitly disclose splitting, based on the similarity, a fixed score between a winner and a loser in a given round in a model comparison process into two split scores, wherein the two split scores are used to determine the combination model constructed in said constructing step. 
Leite does teach wherein said comparing step further comprises: computing a similarity measure between the model pairs based on one or more criterion (Pg. 2 Col. 1 “Key concepts. There are two key concepts used in this work. The first one is that of the current best candidate algorithm which may be challenged by other algorithms in the process of finding an even better candidate. The section is the pairwise performance difference between two algorithms running on the same dataset, which we call relative landmark.” Pg. 3 Col. 2 “Step 3-Identify the most promising competitor….To do this, all algorithms are considered one by one, except for abest and k, we sum up all relative landmarks involving abest, weighted by a measure of similarity between dataset dj and the new dataset dnew. The algorithm ak that achieves the highest value is the most promising competitor in this iteration. In case of a tie, the competitor that appears first in ranking CA is chosen.”). 
Leite also teaches splitting, based on the similarity, a fixed score between a winner and a loser in a given round in a model comparison process into two split scores, wherein the two split scores are used to determine the combination model constructed in said constructing step (Pg. 1 Abstract “In this paper we propose a novel technique, called active testing, that intelligently selects the most useful cross-validation tests. It proceeds in a tournament-style fashion, in each round selecting and testing the algorithm that is most likely to outperform the best algorithm of the previous round on the new dataset.” Pg. 4 Table. 1 Pg. 4 Col. 1 “Then, in subsequent iterations, all prior datasets dj satisfying the condition M(LogD, dj) > M(MLP, dnew) are considered similar to dnew. In general terms, suppose, that the last test revealed that M(ak,dnew) > M(abest, dnew), then Sim(dnew, dj) is 1 if also M(ak,dj) > M(abest, dj), and 0 otherwise.” The examiner notes that in other words, for a given dataset comparison, which is always between two “dueling” algorithms, the best algorithm will have a similarity of 1 and the losing algorithm will have a similarity of 0. Therefore given the fixed score of 1, the algorithm splits the score by giving a similarity score of 1 to the winner and 0 to the loser.). 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.C.T./Examiner, Art Unit 2126
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116